UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-2269


MARIA DA CONCEICAO SANTOS-NETA,

                Petitioner,

          v.

LORETTA E. LYNCH, Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   March 15, 2016                 Decided:   April 8, 2016


Before NIEMEYER, KEENAN, and DIAZ, Circuit Judges.


Petition denied in part and dismissed in part by unpublished per
curiam opinion.


Maria da Conceicao Santos-Neta, Petitioner Pro Se.   Elizabeth
Fitzgerald-Sambou,   Anthony    Ogden Pottinger,   Office   of
Immigration Litigation, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Maria da Conceicao Santos-Neta, a native and citizen of

Brazil,    petitions     for     review    of    an    order     of   the    Board    of

Immigration Appeals (Board) denying her motion to reopen.                             We

have reviewed the administrative record and the Board’s order

and conclude that the Board did not abuse its discretion in

denying the motion as untimely and numerically barred.                          See 8

C.F.R. § 1003.2(c)(2) (2015).              We therefore deny the petition

for review in part for the reasons stated by the Board.                        See In

re: Santos-Neta (B.I.A. Sept. 24, 2015).                    We lack jurisdiction

to   review    the     Board’s    refusal       to    exercise    its    sua   sponte

authority to reopen and therefore dismiss this portion of the

petition for review.         See Mosere v. Mukasey, 552 F.3d 397, 400-

01 (4th Cir. 2009). *

      Accordingly,      we   deny   in     part      and   dismiss      in   part    the

petition for review.         We dispense with oral argument because the

facts    and   legal    contentions       are   adequately       presented     in    the




     * To the extent that Santos-Neta challenges the Department
of Homeland Security’s (DHS) refusal to grant her requests for
prosecutorial discretion, the Board correctly noted that it
lacked jurisdiction to review the DHS’s decisions. We likewise
lack jurisdiction under 8 U.S.C. § 1252(g) (2012).    See Veloz-
Luvevano v. Lynch, 799 F.3d 1308, 1315 (10th Cir. 2015) (noting
that the immigration judge, Board, and federal appellate courts
lack jurisdiction to review the government’s refusal to exercise
prosecutorial discretion).


                                           2
materials   before   this   court   and   argument   would   not   aid   the

decisional process.

                                                PETITION DENIED IN PART
                                                  AND DISMISSED IN PART




                                    3